Mr. Chief Justice English delivered the opinion of the Court. This is an application for a writ of error with supersedeas. The transcript, exhibited with the application, shows that Robinson brought an action of debt against Jones, in the Johnson Circuit Court, upon a promissory note, of which no profert was made in the declaration. Jones was duly served with process, and permitted judgment to. be rendered against him by default, and now applies to this Court for writ of error with supersedeas. The only error complained of is, that no profert was made of the note declared on; and this defect was cured by the judgment by default, as heretofore repeatedly decided by this Court. See Tucker et al. vs. Real Estate Bank, 4 Ark. 420; Shields vs. Barden, 1 Eng. R. 459; Gould's Dig., chap. 133, sec. 116. The supersedeas is denied.